An unpublis ed order shall not be regarded as precedent and shall not be cited asfle'gal euthiority:SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

REESE ROBERT WALDRON, No. 67095
Petitioner, ' ' t ‘
vs. g

THE FIFTH JUDICIAL DISTRICT ? g L E Q
COURT OF THE STATE OF NEVADA,

IN AND FOR THE COUNTY OF NYE, APR 1 5 2015
Respondient. mggﬁ’gfﬁ eraemu

UFE‘EME COURT

    

BY

 

ORDER DENYING PETITION

This is a petitian far a writ of mandamus. Petitioner seeks an
order directing the district caurt to dismiss his case because of an alleged
'ViOlEltiGﬂ {3f the Interstate Agreement on Detainers. We have reviewed the

documents submitted in this matter, and withnut deciding upon the merits

0f any claims raised tin-3ming we decline to exercise original jurisdiction in“
this matter See NR8 34.160; NR5 34.170. Accordingly, we
ORDER. the petiticm DENIED.

 

Gibbons H Pickering

cc: Reese Robert Waldron
Attorney G'emeraiz’Cai-son City
Nye Cuunty Clerk

SUPREME Gwen
or

Nam

:0) 19m  I» 7